o© on non OW F&F W DH F

yw NHN NHN NH N NY YD ND FP KP FP KF PP BP BP BP PP eB
oxrArn oo &® W DH FH OO 8 ON HD UM ® WD PB O

 

Case 2:21-cv-00711-GMN-EJY Document1 Filed 04/30/21 Page 1 of 8

RICHARD SEGERBLOM, ESQ.
Nevada Bar No. 1010

701 E. Bridger Avenue, Ste. 520
Las Vegas, Nevada 89101

Tel: (702) 388-9600

Fax: (702) 385-2909

rsegerblom@lvcoxmail.com
Attorney for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

ROSALIE SCALAFANI,
Plaintiff,

VS.

MGM GRAND HOTEL, LLC,
Defendant.

ee Se eee Sa ee ae ee? See See eee Saget? Set” “ane”

 

COMPLAINT

Jury Demande

COMES NOW Plaintiff and complains of Defendant as follows:

First Cause of Action
(Disability Discrimination)
I.

This is an employment discrimination action based on the Americans With
Disabilities Act (ADA) and Title VII. The Plaintiff alleges she is a qualified
individual with a disability and was denied an accommodation and terminated
because of her disability, was discriminated against and terminated because of her

sex, female, and was terminated in retaliation for complaining about discrimination

 

 
9 oOo TI DH Oo & W DN FEF

Y NY HH ND NY DND ND ND FP BP BP PP BP BP eB PB RP Pe
o~72aaue® WH FH OO 08 DO 3 HA U &® WN FL OO

 

Case 2:21-cv-00711-GMN-EJY Document1 Filed 04/30/21 Page 2 of 8

and for requesting an accommodation. Jurisdiction and venue are based upon the
ADA.
I.

The Plaintiff is a resident of Clark County, Nevada and is a qualified
individual with a disability, a weaken immune system due to lymphoma. The
Defendant is a Limited Liability Corporation doing business as the MGM Grand
Hotel, and at all times herein was Plaintiff's employer.

Il.

The Plaintiff worked for the Defendant as a security guard from March 27,
2017 until March 1, 2020, when she was suspended and constructively terminated.
Prior to her termination the Plaintiff requested to wear a mask when she was
working around customers and co-workers as an accommodation to protect her
weakened immune system from COVID.

IV.

Instead of granting that accommodation or entering into the interactive
process to determine whether another accommodation might be more appropriate,
the Defendant refused the Plaintiffs request and subsequently suspended and
constructively terminated her.

V.

The Defendant violated the ADA by refusing to accommodate her disability,
by failing to enter into the interactive process, and by constructively terminating
her. The Plaintiff filed a charge of discrimination with the EEOC and a copy of
that charge is attached hereto and the facts asserted therein are hereby incorporated
by reference.

VI.
A right to sue letter based upon her charge has been obtained and this

lawsuit has been filed within 90 days of receipt of that letter.

2

 

 

 
o ON 8D UU fF W ND FH

my NNN DY ND ND ND ND FP BP FY BP BP FP FF FP HP PB
on~aIr fn Oo & W ND FH CO OO DO I HD WU B® WD EF O

 

Case 2:21-cv-00711-GMN-EJY Document1 Filed 04/30/21 Page 3 of 8

VII.
As a direct result of the Defendant’s discriminatory acts the Plaintiff has
suffered financial loss, physical injuries and emotional distress based upon those
injuries. The above described acts of Defendant were willful and done with a

conscious disregard for Plaintiff's federally protected rights.

Second Cause of Action
(Sex Discrimination)
Vil.

The Plaintiff repleads and realleges the allegations contained in paragraphs I

through VII above as though fully set forth herein.
IX.

The Defendant’s supervisors made sexual and derogatory sexist comments
about the Plaintiff and failed to discipline these supervisors when she complained
about the comments. This discriminatory and disparate treatment, including
failing to consider her request for an accommodation, resulted in her suspension
and constructive discharge.

X.
The above describe conduct constitutes a violation of Title VII and the

Plaintiff has been harmed as a direct result of such conduct.

Third Cause of Action
(Retaliation)
XI.

The Plaintiff repleads and realleges the allegations contained in paragraphs I

through IX above as though fully set forth herein.

 

 
o© own vn ow & W DN FF

w NN NY NY NY NY ND ND FP SY BS BE BP HP HB fF FF Ff
o~w3onue® WH FP OC © OI DOD UH ® WD FE OO

 

Case 2:21-cv-00711-GMN-EJY Document1 Filed 04/30/21 Page 4 of 8

XIL

The Defendant retaliated against the Plaintiff because she complained about

sexual discrimination and because she requested an accommodation and the

Plaintiff has been harmed as a direct result of said acts in violation of the ADA and

Title VII.

WHEREFORE Plaintiff prays for the following relief:

1.

interest;
2
3
4.
5

6.

Reinstatement, with full backpay, benefits, seniority and prejudgment

. Front pay, if reinstatement is not practicable;

. Compensatory damages in the amount of $300,000;

Punitive damages in the amount of $300,000;

. Attorney’s fees and costs of suit; and

Such other and further relief as the Court may wish to entertain.

DATED this $0 day of April, 2021.

D SEGERBLOM, E
701 E. Bridger Ave, Ste. 520
Las Vegas, Nevada 89101
rsegerblom@I|vcoxmail.com
Attorney for Plaintiff

 
Case 2:21-cv-00711-GMN-EJY Document1 Filed 04/30/21 Page 5of8

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Aorgrvlles) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act CJ FEPA
Statement and other information before completing this form. x]
EEOC

487-2020-01812

 

 

L
r

NEVADA EQUAL RIGHTS COMMISSION and EEOC

State or local Agency, if any

 

ve

Name findicate Mr., Ms., Mrs.) Home Phone Year of Birth

ROSALIE SCLAFANI (702) 896-1745 1983

 

 

 

Street Address City, State and ZIP Code

1104 RED SEA ST, HENDERSON,NV 89002

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
MGM GRAND HOTEL INC 501+ (702) 891-1111
Street Address City, State and ZIP Code

3799 LAS VEGAS BLVD S, LAS VEGAS, NV 89109

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box{es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [| coon [ X ] sex [__] reuicion [__] Nationa oricin 03-01-2020 03-01-2020
RETALIATION [| AGE [x] DISABILITY [| GENETIC INFORMATION
[ ] OTHER (Specify) [J CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
On or about March 27, 2017, | was hired by MGM GRAND HOTEL as a Security Officer. My last
position held was Security Officer. In or around December 2018, I was sexually harassed by
William Pegg, Area Security Manger, with actions such as but not limited to; making
comments about my breasts. In or around August 2019 | was harassed by Esteban Gardener,
Assistant Manager, with actions such as but not limited to; taking a picture of me while
eating and showing other employees while calling me a fat *ss.
On or around January 31, 2020, | asked to be able to wear a mask during my shift because of
my disability. 1 was denied although | had been wearing a mask throughout my shifts on
many occasions. Thereafter, | was constructively discharged on or about March 1, 2020.

| believe | was discriminated against because of my sex, Female, in violation of Title VII of
the Civil Rights Act of 1964, as amended.

I believe | was discriminated against because of my disability in violation of the Americans

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. 1 swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Rosalie Sclafani on 10-21-2020 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
12:57 PM EDT (month, day, year)

 

 

 
Case 2:21-cv-00711-GMN-EJY Document1 Filed 04/30/21 Page 6 of 8

 

 

 

EEOC Form 5 (11/09)
CHARGE OF DISCRIMINATION Charge Presented To: yar ¥iles) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
[x] EEoc 487-2020-01812
NEVADA EQUAL RIGHTS COMMISSION and EEOC

 

State or local Agency, if any

 

 

with Disabilities Act of 1990, as amended.

 

 

| want this charge filed with both the EECC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

 

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
Digitally signed by Rosalie Sclafani on 10-21-2020 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

12:57 PM EDT (month, day, year)

 

 

 
Case 2:21-cv-00711-GMN-EJY Document1 Filed 04/30/21 Page 7 of 8

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Rosalie Sclafani From: Las Vegas Local Office
1104 Red Sea St 333 Las Vegas Blvd South
Henderson, NV 89002 Suite 5560

Las Vegas, NV 89101

 

fl On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Michael L. Mendoza,
487-2020-01812 Supervisory Investigator (702) 553-4466

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

discrimination to file your charge

A OUOUU

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no

determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC

makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

aan

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be

lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA}: EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.

Digitally signed by MICHAEL MENDOZA
M | C H A E L ON: c=US, o=U.S. Government, ou=Equal
On bet alfiattha: GQmmissianission,
cn=MICHAEL MENDOZA,

M E N DOZA 0.9.2342.19200300.100.1.1=45001002936757 for

Date: 2021.02.08 09:04:48 -08'00°

 

Enclosures(s) Tamara M. West, (Date Issued)
Local Office Director
= Michelle Ponchock Richard Segerblom, Esq.
Legal Excecutive Assistant 701 E. Bridger Ave. Ste. 520
MGM GRAND (MGM Grand Hotel, LLC dba)
6385 S. Rainbow Bldv Las Vegas, NV 89101
Suite 500

Las Vegas, NV 89118
Case 2:21-cv-00711-GMN-EJY Document1 Filed 04/30/21

 

 

 

 

 

 

Page 8 of 8

 

 
